Citation Nr: 0941774	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, and, if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in May 2009.  

The Veteran's reopened claim of service connection for 
psychiatric disability claim will be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1994 decision, the Board denied service 
connection for psychiatric disability.  

2.  The evidence received since the November 1994 denial of 
service connection for psychiatric disorder relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time that decision and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's November 1994 decision that denying service 
connection for psychiatric disability is final.  38 U.S.C.A. 
§§ 5108, 7103(a), 7104, 7266 (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1102, 20.1105 (1994).

2.  Evidence received since the November 1994 Board decision 
is new and material; the claim of service connection for 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's psychiatric 
disability claim and remands it for further development.  As 
such, no discussion of VA's duty to notify and assist is 
necessary.

The Veteran essentially asserts that he had no psychiatric 
disability prior to service and has suffered from psychiatric 
disability since that time.  As such, he maintains that 
service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Service connection was originally denied for an acquired 
psychiatric disorder by an August 1984 rating decision, which 
was subsequently upheld by a January 1986 Board decision.  
Thereafter, a January 1991 rating decision confirmed and 
continued the prior denial, and that decision was upheld by a 
November 1994 Board decision.  Consequently, these decisions 
are now final.

Pursuant to 38 U.S.C.A. § 7103(a) and 38 C.F.R. § 20.1102(a), 
a decision of the Board is final on the date stamped on the 
face of the Board's decision unless the Chairman orders 
reconsideration.  See Hayslip v. Principi, 364 F.3d 1321 
(Fed. Cir. 2004).  Further, the Veteran did not file a Notice 
of Appeal (NOA) to the United States Court of Appeals for 
Veterans Claims (Court) and therefore the November 1994 Board 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7266.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

38 C.F.R. § 3.156(a) provides that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The evidence on file at the time of the last prior denial 
includes the Veteran's service treatment records, which show 
that on enlistment examination in June 1977 he reported that 
he had made a suicide attempt at age 13 because of family 
problems and that his problems were now resolved.  He was 
subsequently hospitalized in November 1980 with a provisional 
diagnosis of adjustment reaction with suicidal ideation after 
he had made a verbal threat of suicide and a suicidal gesture 
by trying to drink a bottle of poison.  There was no evidence 
of affective or thought disorder, and he denied substance 
abuse, paranoid delusions and suicidal and homicidal 
ideation.  He complained of being pushed around and of being 
tired and requested a hardship discharge because of his 
family situation.  It was noted that he had threatened to 
drink poison if he did not get out of the Navy.  A history of 
several manipulative suicidal gestures in the past was also 
noted.  On mental status evaluation there was no evidence of 
psychosis or neurosis.  The final diagnosis after hospital 
evaluation was passive dependent personality.

The evidence on file also included post-service medical 
records which cover a period through 1992.  In pertinent 
part, these records reflect the Veteran was hospitalized in a 
VA hospital in July and August 1983 at which time a one-year 
history of depression and vegetative symptoms was reported.  
Also reported was a history of alcohol abuse and a three-year 
history of amphetamine abuse.  The final diagnoses were 
alcohol abuse and amphetamine abuse.  He was again 
hospitalized from August to November 1983 after initial 
admission to the substance abuse treatment unit, and during 
this hospitalization complained of vague hallucinations.  
However, psychological testing did not confirm any thinking 
disorder, and after treatment and evaluation, the final 
diagnoses were continuous alcohol dependence, continuous 
substance abuse with marijuana and amphetamines and 
schizotypal personality disorder.  The hospital report 
reflected that he constantly asked for Thorazine and that no 
medications were given him at discharge.

Follow-up records from November 1983 reflect the Veteran 
reported that he had developed hallucinations in service in 
1979 and that these symptoms along with his paranoia led to 
feelings of anger, depression and sadness and consequently to 
many suicide attempts.  He related that he had been given 
Thorazine and Atarax during his most recent hospitalization 
and denied current hallucinations.  The mental status 
examination was normal, but the examiner concluded that the 
most likely diagnosis was paranoid schizophrenia.

A June 1984 VA examination show diagnoses were history of 
alcohol and drug abuse and schizoid personality disorder.  
Subsequent VA inpatient and outpatient treatment records 
reflect diagnoses of schizophrenia (See October 1984 and 
August 1985 outpatient records) and depression and anxiety 
(See 1986 outpatient records) along with consistent diagnoses 
of alcohol and drug abuse.  A personality disorder has also 
been diagnosed on numerous occasions, and on hospitalization 
in November 1991 major depression with psychotic features was 
diagnosed along with cocaine and alcohol abuse.  He was 
diagnosed as having adjustment disorder with mixed emotions, 
continuous alcohol and cocaine dependence and personality 
disorder with antisocial features on hospitalization in 
February 1992, and after hospitalization in April 1992 the 
diagnoses were continuous alcohol and cocaine dependence and 
antisocial personality disorder.

In denying the Veteran's claim, in the November 1994 
decision, the Board found that the in-service emotional 
problems were due to a personality disorder, and that a 
chronic psychoneurosis or psychosis was not shown in service, 
nor was a psychosis manifested within one year of service, 
and there was no medical opinion linking a post-service 
psychoneurosis or psychosis to service or any incident 
therein.

The evidence added to the record includes additional post-
service medical records obtained from the Social Security 
Administration (SSA) and the Veteran's statements and 
testimony.  The SSA records reflect findings of depression, 
including records dated in October 2001, September 2005, and 
January 2006. 

The Board further notes that at the May 2009 hearing the 
Veteran identified several in-service incidents which he 
contends was the basis for his current psychiatric disorder.  
He reported an incident where he was assaulted by a Chief H., 
who purportedly hit him over the head with a shackle.  He 
also indicated that he began to hear voices after this 
incident.  (See Transcript pp. 4-7).  Further, he reported 
another incident where he was assaulted by shore patrol at a 
Christmas party in barracks while stationed in Guantanamo 
Bay, Cuba; as well as an incident where a friend of his was 
killed by a marine while they were on R&R in Haiti.  He also 
stated that he received a reduction in rank during service 
because of failure to return to Guantanamo for a court 
martial conducted as a result of the incident where his 
friend was killed.  (See Transcript pp. 15-19).  Moreover, he 
indicated that he continuously had problems of his same 
psychiatric condition that he had today since he left service 
in 1980.  (See Transcript p. 13).

In short, the Veteran's sworn testimony reflects that he 
developed a chronic psychiatric disability during service.  
The evidence therefore relates to the reason for the prior 
denial.  The evidence received in connection with a claim to 
reopen is presumed to be true for the purpose of determining 
whether new and material evidence has been submitted.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, 
recent caselaw has provided greater support for lay testimony 
linking a current disability to active service.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (a schizophrenia 
case); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Thus, the Board finds that the evidence received 
since the last prior denial was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  As such, the claim is reopened.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened.  To this extent 
only, the benefit sought on appeal is allowed.

REMAND

By his testimony, as described above, the Veteran has 
indicated his claim includes one for posttraumatic stress 
disorder (PTSD) due to in-service personal assault.  The 
Board observes that in Patton v. West, 12 Vet. App. 272, 278 
(1999), the Court pointed out that there are special 
evidentiary procedures for PTSD claims based on personal 
assault contained in VA ADJUDICATION MANUAL M21-1, Part III, 
para. 5.14c (February 20, 1996), and former M21-1, Part III, 
para. 7.46(c)(2) (October 11, 1995).  In personal assault 
cases, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the Veteran's service records 
may corroborate the Veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in- 
service personal assault without first 
advising the claimant that evidence from 
sources other than the Veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f)(3).

However, it appears the Veteran never raised this aspect of 
his claim prior to the May 2009 hearing.  Consequently, the 
notification letters sent to the Veteran regarding his 
psychiatric disorder claim does not indicate that he was 
notified of the potential alternative sources of evidence for 
PTSD based upon personal assault, nor does it appear the case 
been developed in accord with the guidelines of the Court's 
holding in Patton, and the provisions of 38 C.F.R. § 
3.304(f)(3).  Among other things, no effort has been made to 
verify the Veteran's account of the incidents described at 
the May 2009 hearing, nor have his service personnel records 
been added to the file which would indicate whether he did in 
fact receive a reduction in rank as contended at the hearing.  
Therefore, the Board concludes that a remand is required in 
order to undertake such development.

The Board also notes that the Veteran had indicated recent 
treatment from a Dr. Best for his psychiatric disorder.  As 
no such records appear to be on file, the Board finds that a 
remand is required in order to obtain these records.

The Board further notes that the Veteran has never been 
accorded a VA examination to address the onset and etiology 
of his psychiatric disability, as well as whether the 
disability is related to or had its onset in service.  This 
includes determining whether the diagnosed personality 
disorder was actually early manifestation of such disorder.  
Consequently, the Board finds that a remand is required in 
order to accord the Veteran a new examination to provide 
clarification as to the etiology of his current acquired 
psychiatric disorder.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
provides the necessary notification for 
claims of PTSD based upon allegations of 
in-service personal assault, as outlined 
by the Court in Patton v. West, 12 Vet. 
App. 272 (1999).

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for a psychiatric disorder since January 
2006, to include the Veteran's account of 
treatment from Dr. B at his May 2009 
hearing.  After securing any necessary 
release, the RO should obtain those 
records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded a VA 
psychiatric examination to determine the 
onset/etiology of any psychiatric 
disability found to be present.  The 
claims folder should be made available 
and reviewed by the examiner.  All 
necessary tests should be conducted.  
Following examination, the examiner must 
opine as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present had its 
onset in service or within one year of 
his discharge.  The examiner must 
specifically rule in or exclude a 
diagnosis of schizophrenia, and must 
state whether the initial psychiatric 
symptoms noted in service and shortly 
after his discharge were the early 
manifestations of a psychiatric 
disability other than a personality 
disorder, to specifically include 
schizophrenia.  In offering these 
impressions, the examiner must 
acknowledge and discuss both the history 
of the Veteran's psychiatric disability 
and his lay statements regarding a 
continuity of symptomatology since 
service.  All findings and conclusions 
should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the 
benefits requested on appeal are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which addresses all of the 
evidence obtained after the issuance of 
the April 2007 SOC, and provides an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


